United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1856
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Anthony Alardin,                         *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: August 26, 2010
                                 Filed: September 1, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Anthony Alardin appeals from the order of the District Court1 denying his
motion for a certificate setting aside his 1983 criminal conviction under the Federal
Youth Corrections Act (FYCA), 18 U.S.C. § 5021 (1982) (repealed 1984). We grant
Alardin's motion to file a supplemental brief. After carefully considering the parties'
arguments and reviewing the record, we conclude that the District Court properly
denied Alardin's motion because he did not receive an early unconditional discharge
from his original term of probation or from his subsequent two-year probation-

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
revocation sentence. See 18 U.S.C. § 5021(a) (requiring the issuance of a certificate
setting aside a FYCA conviction upon the Parole Commission's unconditional
discharge of the committed youth offender before the expiration "of the maximum
sentence imposed upon him" (emphasis added)); id. § 5021(b) (requiring the issuance
of a certificate setting aside a FYCA conviction when a youth offender has been
placed on probation and the court grants him an unconditional discharge from
probation before "the expiration of the maximum period of probation theretofore fixed
by the court" (emphasis added)); Tuten v. United States, 460 U.S. 660, 666 (1983)
(noting that the set-aside provision in § 5021(b) applies only to youth offenders
discharged before their original probationary terms have expired). Accordingly, we
affirm the District Court.
                         ______________________________




                                         -2-